Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2021

                                      No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                         ORDER

        Both Appellant R.H. and Appellant S.H. appeal from the trial court’s order terminating
their parental rights. Although appellants filed their notices of appeal in March 2021, their
notices of appeal were not forwarded to this court until June 11, 2021. The reporter’s record,
which was due on March 29, 2021, has not been filed. Both appellants have been found to
qualify as indigent by the trial court.

        We ORDER the court reporter responsible for filing the reporter’s record in this appeal to
file the reporter’s record on or before June 28, 2021. Given the delay in forwarding the notices
of appeal to this court and the fact that this appeal must be disposed of by this Court within 180
days of the date the notice of appeal is filed, see TEX. R. JUD. ADMIN. 6.2, requests for extension
of time will be disfavored.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court